Citation Nr: 1001056	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  02-00 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
claimed as secondary to ionizing radiation.

2.  Entitlement to service connection for a pulmonary 
disorder, claimed as secondary to ionizing radiation.

3.  Entitlement to service connection for a vascular 
circulatory disorder, claimed as secondary to ionizing 
radiation.

4.  Entitlement to service connection for a left eye growth, 
claimed as secondary to ionizing radiation.

5.  Entitlement to service connection for cancer spots on the 
face, claimed as secondary to ionizing radiation.

6.  Entitlement to service connection for hydrocele, claimed 
as secondary to ionizing radiation.

7.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease (GERD), claimed as secondary 
to ionizing radiation.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse; Appellant's Daughter


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Milwaukee, Wisconsin.

In September 2006, the Board denied entitlement to service 
connection for the issues listed above.  The Veteran 
subsequently appealed to the Court of Appeals for Veterans 
Claims (Court).  In a May 2008 Joint Motion for Remand, the 
parties (the Secretary of VA and the Veteran) determined that 
a remand was warranted.  By a June 2008 Order of the Court, 
the Court granted the Joint Motion for Remand, vacated the 
September 2006 Board decision, and remanded the matter for 
readjudication.  

The Veteran testified before a Decision Review Officer (DRO) 
in February 2002; a transcript of that hearing is associated 
with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a thyroid 
disorder, a pulmonary disorder, and a left eye growth, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  The competent and credible evidence is in relative 
equipoise as to whether the Veteran was stationed at the 
Hanford Nuclear Reservation during service and thus he was 
exposed to ionizing radiation during service.

2.  The competent evidence does not establish that a vascular 
circulatory disorder, including superficial varicosities of 
the lower extremities, manifested during service; it also 
does not indicate that any such disorder is otherwise related 
to service, to include as due to exposure to ionizing 
radiation.

3.  The competent evidence does not establish that the 
Veteran has cancer spots on the face.  

4.  The competent evidence does not establish that the 
Veteran has a hydrocele or any current residuals from a 1977 
hydrocelectomy.

5.  The competent evidence does not establish that hiatal 
hernia with GERD manifested during service; it also does not 
indication that such disorder is otherwise related to 
service, to include as due to exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  A vascular circulatory disorder was not incurred in or 
aggravated by active military service, nor is due to exposure 
to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

2.  Cancer spots on the face were not incurred in or 
aggravated by active military service, nor are due to 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2009).

3.  Hydrocele was not incurred in or aggravated by active 
military service, nor is due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

4.  Hiatal hernia with GERD was not incurred in or aggravated 
by active military service, nor is due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A May 2004 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in August 2001, May 2004, and March 2006 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the Veteran what information and evidence was needed 
to substantiate the claims decided herein, including the 
evidence and information necessary to establish a disability 
rating and an effective date should service connection be 
awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

The Board notes that the May 2004 letter also specifically 
notified the Veteran as to the evidence and information 
necessary to substantiate a claim based on ionizing radiation 
exposure.  Additionally, the Veteran was asked to complete 
radiation risk worksheets provided by the RO in August 2001 
to aid in evaluating his claim.  

Although none of the aforementioned letters were sent to the 
Veteran prior to the September 2000 RO rating decision, the 
Board finds that any potential prejudice created by this 
timing defect was harmless.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (U.S. Apr. 21, 2009).  In this regard, the notice 
provided to the Veteran in the August 2001, May 2004, and 
March 2006 letters fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after these 
notices were provided, the claims on appeal were 
readjudicated and January 2002, July 2005, September 2005, 
January 2006, April 2006, and June 2006 (supplemental) 
statements of the case were provided to the Veteran.  See 
Pelegrini, 18 Vet. App. at 120; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Attempts to obtain the Veteran's service records during the 
pendency of this appeal were unsuccessful.  Specifically, the 
National Personnel Records Center (NPRC) notified the VA that 
the Veteran's service records were likely destroyed in a July 
1973 fire at the records facility.  Where a veteran's service 
records have been destroyed or lost, the Board is under a 
duty to advise the veteran to obtain other forms of evidence, 
such as lay testimony, to support his claim.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In the present case, a March 2000 letter sent to the Veteran 
requested that he complete and return an NA Form-13055, 
Request for Information Needed to Reconstruct Medical Data.  
It also requested that he submit any copies of service 
records that he might have in his possession or submit 
evidence from secondary sources, including 'statements from 
people who knew you in service.'  Thus, it appears that the 
Veteran was provided additional notice appropriate to the 
situation.

In addition to notifying a veteran of the need to submit 
alternative evidence in support of his claim, VA has a 
heightened obligation to assist a veteran in the development 
of his claim and to provide reasons or bases for any adverse 
decision rendered without fire-related records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  

The Board finds that VA has fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of his claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2008).  As noted above, the record demonstrates 
that the Veteran was afforded an opportunity to complete an 
NA Form-13055 with respect to his underlying claims.  He 
returned this form to the RO in April 2000; no in-service 
treatment was indicated.  However, the record contains 
various lay statements, documents submitted by the Veteran, 
responses from national agencies regarding whether the 
Veteran was stationed at the Hanford Nuclear Reservation, a 
report from the Surgeon General's Office, Sick Call Records, 
Morning Reports, private medical records, VA outpatient 
treatment reports, and an October 2003 VA examination report, 
all of which were reviewed by both the RO and the Board in 
connection with the adjudication of these claims.  The 
Veteran has not identified any additional, relevant 
outstanding records that need to be obtained for an equitable 
disposition of those claims decided herein.  In August 2003, 
he indicated, through his accredited representative, that he 
was unable to secure any additional medical evidence in 
support of his claims.  

The Veteran was not provided with a VA examination with 
respect to any of the claims decided herein.  Similarly, the 
special development procedures applicable to claims based on 
exposure to ionizing radiation (as set forth in 38 C.F.R. 
§ 3.311) were not employed.  For the reasons discussed below, 
the Board finds that the evidence of record does not warrant 
a remand for examination(s) or further development under 
38 C.F.R. § 3.311.  

The VA has a duty to provide a VA examination when the record 
lacks evidence to decide a veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2009).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus, but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon, 20 Vet. App. at 83 (2006).

Under the special development procedures of 38 C.F.R. 
§ 3.311, a dose estimate will be obtained from appropriate 
sources and the Under Secretary for Benefits shall consider 
the claim, obtaining an advisory opinion from the Under 
Secretary for Health, if necessary.  These procedures are for 
application if a veteran suffers from one of the radiogenic 
diseases listed in 38 C.F.R. § 3.311(b) or the veteran has 
cited or submitted competent scientific or medical evidence 
that a claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  

With respect to the Veteran's claimed cancer spots on the 
face and hydrocele, the Board observes that there is nothing 
of record, other than the Veteran's own lay statements, which 
indicates that he has a current disability, including 
residuals of a hydrocelectomy.  And as discussed below, the 
Veteran's lay assertions alone are not competent evidence 
which may establish a current disability.  Absent competent 
evidence of a current disability, no claim for compensation 
may be granted; thus, additional development is not 
necessary.  With regards to his claimed circulatory and 
esophageal problems, the Veteran has not presented any 
competent lay or medical evidence which might indicate that 
either of these claimed disorders have their origin in 
service, to include exposure to ionizing radiation.  Hence, 
the standards outlined in the Court's decision in McLendon 
have not been met, and a VA examination is not necessary nor 
required.  See id.  Moreover, as there is no indication that 
either of these conditions is a radiogenic disease, the 
special development procedures of 38 C.F.R. § 3.311 are not 
for application.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.





Analysis

I. Cancer Spots on the Face and Hydrocele

Initially, the Board notes that in order to prevail on the 
issue of service connection under any theory of entitlement 
there must be competent evidence of a current disability at 
some point during a veteran's appeal.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 
319 (2007) (requirement that a current disability be present 
is satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim...even though the disability resolves 
prior to the Secretary's adjudication of the claim").

With respect to the Veteran's claimed 'cancer spots on the 
face,' there is nothing in the competent medical evidence of 
record which indicates that he has been diagnosed with any 
form of skin cancer.  In this regard, his private and VA 
treatment records are silent for any contemporaneous 
treatment and prior medical history of skin cancer.  And 
while the Board acknowledges that the Veteran is competent to 
report his observations of 'spots on the face,' see Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), he does not possess the 
expertise or experience required to diagnose such 'spots' as 
cancerous, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board is prohibited from making its own judgments 
regarding the evidence of record; it may only consider 
independent medical evidence to support its findings.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other 
grounds by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998).  In 
the present case, there is nothing of record other than the 
Veteran's own lay assertions that he suffers from skin cancer 
or some other facial skin disease.  Absent any competent 
evidence confirming such diagnosis, the Board finds that a 
preponderance of the evidence is against this claim.  As 
such, service connection must be denied.  

Similarly, the competent medical evidence fails to show that 
the Veteran has a current disability related to hydrocele.  
The Veteran submitted treatment records showing that he was 
diagnosed with hydrocele of the right cord in May 1977 and 
underwent a hydrocelectomy.  However, there is no lay or 
medical evidence of record which indicates that his hydrocele 
has recurred or that he experiences any chronic residuals 
from the 1977 surgery.  Absent some indication of a current 
problem related to hydrocele, the preponderance of the 
evidence is against this claim and it must also be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Vascular Circulatory Disorder and Hiatal Hernia with GERD

Medical evidence of record reflects that the Veteran was 
diagnosed with superficial varicosities of the lower 
extremities (also diagnosed as talangiectasia) in February 
2003.  See VA Podiatry Note dated in February 2003.  There is 
also competent medical evidence of a small, direct and 
reducible hiatal hernia with gastroesophageal reflux no 
earlier than April 2001 with subsequent treatment for GERD.  
See Private Esophagram Report dated in April 2001; see also 
VA Treatment Records dated from July 2001 through the 
present.  The Veteran has claimed these disorders are the 
result of exposure to ionizing radiation which occurred 
during his period of military service.  

Service connection for disorders claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303 by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  There are a 
number of activities defined as a "radiation-risk activity" 
including, but not limited to, onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2009).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2), consist of twenty-one 
types of cancer.  38 U.S.C.A. § 1112(c)(2) (West 2002); 38 
C.F.R. § 3.309(d) (2009).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. § 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: cancer, including all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, multiple myeloma, 
and lymphomas other than Hodgkin's disease; parathyroid 
adenoma; tumors of the brain and central nervous system, non-
malignant thyroid nodular disease, and posterior subcapsular 
cataracts.  38 C.F.R. § 3.311(b)(2) (2009).  Additionally, if 
a claim is based on a disease other than one of those listed 
in paragraph (b)(2), VA shall nevertheless consider the claim 
under the provisions of 38 C.F.R. § 3.311 provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  Polycythemia vera will be 
considered a radiogenic disease under the provisions of 
paragraph (b)(4).  38 C.F.R. § 3.311(b)(3).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Following receipt of a dose assessment, the Under Secretary 
for Benefits shall consider the claim with reference to the 
following factors: (1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease, 
taking into account any known limitations in the dosimetry 
devices employed in its measurement or the methodologies 
employed in its estimation; (2) the relative sensitivity of 
the involved tissue to induction, by ionizing radiation, of 
the specific pathology; (3) the veteran's gender and 
pertinent family history; (4) the veteran's age at time of 
exposure; (5) the time-lapse between exposure and onset of 
the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(c) and (e).  In making its determination, an advisory 
opinion may be requested from the Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).  

With regards to the various theories of entitlement as 
described above, the Board observes that neither of the 
Veteran's claimed disorders are listed as diseases entitled 
to presumptive service connection under 38 C.F.R. § 3.309(d).  
See also 38 U.S.C.A. § 1112(c) (West 2002).  As such, the 
Board need not consider whether presumptive service 
connection based on ionizing radiation exposure is warranted.  
Similarly, neither superficial varicosities of the lower 
extremities nor hiatal hernia with GERD are listed as a 
"radiogenic disease" under 38 C.F.R. § 3.311(b).  There is 
also no competent scientific or medical evidence of record 
which indicates that either of these disorders might 
constitute a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(4).  Absent such evidence, the special development 
procedures provided in 38 C.F.R. § 3.311 are not for 
application.  

Thus, it appears that the evidence must establish direct 
service connection under 38 C.F.R. § 3.303 for the Veteran to 
prevail in his claims.  See also Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Pursuant to VA law and 
regulations, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As an initial matter, the Board must determine whether the 
Veteran was exposed to ionizing radiation during his military 
service.  Throughout this appeal, he has submitted written 
statements and oral testimony that he served as a Military 
Policeman (MP) at the Hanford Nuclear Reservation (Hanford) 
in Washington state shortly before his separation from active 
duty service in June 1945.  According to the Veteran, he was 
sent to Hanford from Fort Belvoir, Virginia, on secret orders 
with eleven other men from his combat engineering battalion.  
In support of his claim, the Veteran submitted a typewritten 
photocopy of Home Spun News from Elm Grove, Wisconsin, for 
January to February 1946 that reported that he was an MP 
stationed at Richland, Washington.  He included a map showing 
the close proximity between the Hanford Military Reservation, 
Washington, and Richland, Washington.  

The Veteran also submitted a document entitled Hanford 
Individual Dose Assessment Project dated in December 1999.  
Such indicates that the Veteran's iodine 131 thyroid dose 
estimate range was from a low of 2,100 millirad to a high of 
20,400 millirad with a median of 7,900 millirad.  The 
document states that the dose estimate was only for the dose 
to the Veteran's thyroid from iodine 131 released to the air 
by the Hanford Nuclear Reservation from December 26, 1944, 
through December 31, 1957.  It was further noted that the 
dose estimate, in part, was based on the information the 
Veteran provided, namely, that he was stationed at Hanford 
Military Reservation from September 1, 1945, to August 31, 
1946.

Additionally, February 2002 statements from A.M., J.P., and 
the Veteran's spouse were submitted.  A.M. indicated that he 
had known the Veteran his whole life and the Veteran had been 
sent to Hanford, Washington, to guard the making of the 
atomic bomb on secret orders in 1945-46.  A.M. stated that 
the Veteran had not been the same since being exposed to 
radiation in that he gagged and cleared his throat.  J.P. 
indicated that he went to grade school with the Veteran, but 
met him again in 1945 and 1946 at Fort Lewis, Washington.  At 
that time, the Veteran had been traveling "from Hanford[,] 
Washington[,] after making the Atomic Bomb to Fort Lewis[,] 
Washington[,] to be discharged."  Finally, the Veteran's 
spouse stated that she had known the Veteran since 1947 and 
he always had a gravelly voice and was constantly bringing up 
sputum.  She indicated that, when they first met, they 
discussed his World War II service at Fort Belvoir, Fort 
Lewis, and Hanford, guarding the atomic bomb plant.  In April 
2006, a statement from J.D. was submitted.  In such document, 
J.D. reported that he worked as a billposter with the Veteran 
from 1960 to 1988 and that the Veteran told him that had 
served as an MP guarding the making of the atomic bomb in 
1945-46 under the command of General Groves.

Despite the Veteran's contentions, the record does not 
contain any information which expressly indicates that he was 
stationed at Hanford; there is also no affirmative evidence 
documenting exposure to ionizing radiation.  Nevertheless, 
the Board acknowledges that the document entitled Hanford 
Individual Dose Assessment Project clearly shows that iodine 
131 (which emits ionizing radiation) was released to the air 
by the Hanford Nuclear Reservation from December 26, 1944, to 
December 31, 1957.  Thus, if the Board determines that the 
evidence reflects that the Veteran served at Hanford sometime 
during this period, exposure to ionizing radiation will be 
conceded.  

Pertinent to the Veteran's appeal, the record contains a July 
2005 letter from the National Archives and Records 
Administration (NARA) which states that a search of records 
associated with the unit listed on the Veteran's separation 
document, the 1293d Engineer Combat Battalion, produced 
previously-classified documentation requesting permission for 
a representative of the Manhattan Engineer District to 
interview enlisted men at Fort Belvoir.  The enclosed 
documentation reflects that interviews were conducted to fill 
personnel needs.  Unfortunately, a list of men transferred to 
the Manhattan Engineer District from Fort Belvoir was not 
located.  

Also of record is July 2005 letter from the U.S. Army Corps 
of Engineers Office of History.  This letter indicates that 
the 1293d Engineer Combat Battalion was activated on June 26, 
1944, and inactivated at Fort Belvoir on October 18, 1945.  
Finally, a separation qualification record submitted by the 
Veteran in December 2006 reflects that he served for two 
months as an MP and was separated at Fort Lewis, Washington.  

Despite the fact that none of the above evidence expressly 
verifies the Veteran's presence at Hanford, the Board is of 
the opinion that when viewed in its entirety, the record is, 
at the very least, in equipoise as to the issue of whether 
the Veteran served at Hanford and was therefore exposed to 
ionizing radiation during service.  The Board notes that the 
Veteran has been consistent throughout this appeal in his 
assertions regarding his service at Hanford.  Thus, with 
consideration of the supporting lay statements of record, 
evidence that he served as an MP for two months, evidence 
that the Manhattan Project interviewed enlisted personnel 
while the Veteran was stationed at Fort Belvoir, and evidence 
indicating that he was separated in Washington state, the 
Board will afford all reasonable doubt in favor of the 
Veteran and conclude that the record establishes that he 
served at Hanford for two months sometime between October 
1945 and June 1946.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Evidence of radiation exposure, by itself, however, is not 
sufficient to award service connection.  Rather, there must 
be some indication that the Veteran's claimed superficial 
varicosities of the lower extremities and/or hiatal hernia 
with GERD are somehow related to in-service exposure to 
ionizing radiation.  See 38 C.F.R. § 3.303(d).  The medical 
evidence in the present case fails to demonstrate any such 
relationship.  And unfortunately, the Veteran as a lay person 
is not competent to provide evidence regarding a nexus 
between radiation exposure and the development of these 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As he has never contended that either of these 
disorders first manifested during service and the first 
competent evidence of either disease is more than fifty years 
post-service, the Board finds that service connection is also 
not warranted under 38 C.F.R. § 3.303(a) or (b).  

The Board is sympathetic to the Veteran's claims.  However, 
absent any competent evidence linking his superficial 
varicosities of the lower extremities or hiatal hernia with 
GERD to an incident of service, including exposure to 
ionizing radiation, the Board finds that a preponderance of 
the evidence is against these claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a vascular circulatory 
disorder, claimed as secondary to ionizing radiation, is 
denied.

Entitlement to service connection for cancer spots on the 
face, claimed as secondary to ionizing radiation, is denied.

Entitlement to service connection for hydrocele, claimed as 
secondary to ionizing radiation, is denied.

Entitlement to service connection for hiatal hernia with 
GERD, claimed as secondary to ionizing radiation, is denied.


REMAND

The Veteran asserts that he is entitled to service connection 
for a thyroid disorder, a pulmonary disorder, and a left eye 
growth, as due to ionizing radiation.  Throughout this 
appeal, he contends that he was exposed to ionizing radiation 
during service when he was assigned to guard duty as an MP at 
the Hanford Nuclear Reservation (Hanford) in Washington 
state.  He indicated through written statements and oral 
testimony that was sent to Hanford from Fort Belvoir, 
Virginia on secret orders along with eleven other members of 
his combat engineer battalion in late 1945 and that their 
duties included protecting a six-hundred square mile area, 
including the Columbia River.  See, e.g. DRO Transcript.

As discussed above, service connection for a disorder claimed 
to be due to exposure to ionizing radiation in service can be 
established in any of three different ways.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  The Board has already determined in the 
above decision that there is sufficient evidence of record to 
establish that the Veteran was stationed at Hanford for two 
months as an MP sometime between October 1945 and June 1946, 
and, thus, exposed to ionizing radiation (in the form of 
iodine-131 released into the air).  As such, he may be 
entitled to special development procedures under the 
provisions of 38 C.F.R. § 3.311 if he suffers from a 
"radiogenic disease" as defined in subsection (b)(2) or has 
cited or submitted competent scientific or medical evidence 
that a claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b).  

In the present case, the competent medical evidence 
demonstrates that the Veteran was diagnosed in April 2001 
with non-malignant thyroid nodules, which are listed as a 
"radiogenic disease" under 38 C.F.R. § 3.311.  
Additionally, he has been diagnosed with mild chronic 
obstructive pulmonary disease (COPD) and chronic scarring of 
the lungs, the latter of which his primary care physician 
indicates "may have been caused as a result of some 
radiation exposure that [the Veteran] had during [his] time 
in the military service."  See Letter from P.M., D.O., dated 
September 23, 2001.  

In light of the above evidence, the Board is of the opinion 
that the special development procedures in 38 C.F.R. § 3.311 
apply to the Veteran's claims for service connection for a 
thyroid disorder and a pulmonary disorder.  See 38 C.F.R. 
§ 3.311(b).  As there is no indication that such procedures 
have been completed, a remand is therefore necessary with 
respect to these issues.  Upon remand, the agency of original 
jurisdiction (AOJ) will gather any available information, 
including the data provided by the Veteran from the Hanford 
Individual Dose Assessment Project, pertaining to his 
exposure to radiation, and forward such records to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Following receipt of a dose assessment, the Under Secretary 
for Benefits shall consider these claims with reference to 
the following factors: (1) the probable dose, in terms of 
dose type, rate and duration as a factor in inducing the 
disease, taking into account any known limitations in the 
dosimetry devices employed in its measurement or the 
methodologies employed in its estimation; (2) the relative 
sensitivity of the involved tissue to induction, by ionizing 
radiation, of the specific pathology; (3) the Veteran's 
gender and pertinent family history; (4) the Veteran's age at 
time of exposure; (5) the time-lapse between exposure and 
onset of the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(c) and (e).  In making its determination, an advisory 
opinion may be requested from the Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).  

The Board notes that the Veteran has also claimed service 
connection for a left eye growth.  A review of his current VA 
ophthalmology records reflects that he has been diagnosed 
with mild cataracts.  See, e.g., VA Ophthalmology Note dated 
August 25, 2003.  Such evidence is relevant because posterior 
subcapsular cataracts are considered a "radiogenic 
disease."  See 38 C.F.R. § 3.311(b)(2)(xvi).  However, there 
is no indication in the present record as to whether the 
Veteran's cataracts are posterior subcapsular.  Thus, prior 
to determining whether the special development procedures 
provided in 38 C.F.R. § 3.311 are applicable, the Board finds 
that a VA ophthalmology examination is necessary to determine 
whether the Veteran's left eye disorder includes posterior 
subcapsular cataracts.  See 38 U.S.C.A. § 5103A.  
Alternatively, the examining physician should determine 
whether any other current left eye disorder(s) is a 
radiogenic disease.  Thereafter, if it is found that the 
Veteran suffers from a radiogenic disease, the AOJ should 
complete development per 38 C.F.R. § 3.311, including 
requesting dose data and/or estimate(s) from the appropriate 
source(s), and forwarding this case to the VA Under Secretary 
for Benefits for appropriate action under 38 C.F.R. 
§ 3.311(c), to include an opinion from the VA Under Secretary 
for Health as to whether it is at least as likely as not that 
any current left eye disorder was caused by radiation 
exposure in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  With respect to the Veteran's claims 
of service connection for a thyroid 
disorder and a pulmonary disorder, develop 
these claims under the procedures provided 
in 38 C.F.R. § 3.311.  Such development 
should include:

(a) Gathering any available 
information, including the data 
provided by the Veteran from the 
Hanford Individual Dose Assessment 
Project, pertaining to his exposure to 
ionizing radiation during service, and 
forwarding such records to the Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).
    
(b) Forwarding these claims to the VA 
Under Secretary for Benefits for 
appropriate action under 38 C.F.R. 
§ 3.311(c), to include opinions from 
the VA Under Secretary for Health as to 
whether it is at least as likely as not 
that the Veteran's thyroid nodules 
and/or COPD with chronic lung scarring 
were caused by radiation exposure in 
service.  

2.  Schedule the Veteran for a VA 
ophthalmology examination for the purpose 
of ascertaining the nature of any left eye 
disorder, including cataracts.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any current 
left eye disorder(s), providing diagnoses 
for all identified disorder(s).  The 
examiner should expressly note whether the 
Veteran's cataracts represent posterior 
subcapsular cataracts.  The examiner 
should then provide an opinion as to 
whether there is any competent scientific 
or medical evidence which suggests that 
any current left eye disorder is a 
radiogenic disease.  A detailed rationale 
should be provided for all opinions.  

3.  If, and only if, the Veteran is found 
to have posterior subcapsular cataracts 
and/or another left eye disorder which 
competent scientific or medical evidence 
suggests is a radiogenic disease, then 
develop the Veteran's claim for service 
connection for a left eye growth under the 
procedures provided in 38 C.F.R. § 3.311.  
Such development should include:

(a) Gathering any available 
information, including the data 
provided by the Veteran from the 
Hanford Individual Dose Assessment 
Project, pertaining to his exposure to 
ionizing radiation during service, and 
forwarding such records to the Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).
    
(b) Forwarding this claim to the VA 
Under Secretary for Benefits for 
appropriate action under 38 C.F.R. 
§ 3.311(c), to include an opinion from 
the VA Under Secretary for Health as to 
whether it is at least as likely as not 
that any left eye disorder was caused 
by radiation exposure in service.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


